12/17/2020



                                                                                  Case Number: DA 20-0464




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Case No. DA 20-0464
__________________________________________________________________

JOSEPH RICHARD GOSS,

            Plaintiff and Appellant,

      vs.

USAA CASUALTY INSURANCE COMPANY, and DOES A-D, Inclusive,

            Defendant and Appellee.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s Unopposed Motion for Extension of

Time, and good cause appearing therefore,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time up

to and including January 22, 2021, within which to prepare, file, and serve

Appellee’s answer brief.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                         December 17 2020